Citation Nr: 1313721	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  05-20 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss for the period prior to September 26, 2012, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran served on active duty from February 1955 to May 1958 and from June 1958 to July 1975.  Service in Vietnam is evidenced in the record.

This matter comes before the Board of Veterans Appeals  (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Veteran's claim for bilateral hearing loss was granted in two separate rating decisions.  Service connection for left ear hearing loss was granted in the September 2003 rating decision.  Service connection for right ear hearing loss was granted in an August 2011 rating decision.

The Board remanded the Veteran's claims in June 2007, August 2008, and November 2010, and in June 2012.

The Board notes that in February 2007, a video conference hearing was held before a Veterans Law Judge.  A transcript of that hearing is of record.  In October 2011, the Veteran was notified that the Veterans Law Judge who conducted the February 2007 video conference hearing was no longer employed by the Board.  Although he was offered an additional hearing before the Board, no response has been received from the Veteran or his representative.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period prior to September 2012, the Veteran had, at worst, Level III hearing in the right ear and level III hearing in the left ear, meeting the criteria for not more than an initial 0 percent disability rating.  

2.  For the period beginning on September 2012, the Veteran had at worst, Level VI hearing in the right ear and level V hearing in the left ear, meeting the criteria for not more than a 20 percent disability rating.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss for the period prior to September 2012, and in excess of 20 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.85, Diagnostic Code 6100, 4.86 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in August 2003, June 2007, and December 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent December 2012 supplemental statement of the case, issued in January 2013.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained several examinations with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2012). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012). 

The Veteran's entire history is to be considered when making disability ratings.  38 C.F.R. § 4.1 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of staged ratings, the assignment of different ratings for distinct periods of time, based on the facts found is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The RO has assigned an initial 0 percent for bilateral hearing loss prior to September 2012, and 20 percent thererafter, in accordance with the criteria set forth under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2012). 

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluations.  Ratings for hearing impairment range from 0 percent to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2012). 

Hearing tests will be conducted without hearing aids, and the results of testing are charted on Table VI and Table VII.  38 C.F.R. § 4.85 (2012). 

Exceptional patterns of hearing impairment are evaluated under 38 C.F.R. § 4.86 (2012).  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2012).

When the pure tone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2012).  

An adequate evaluation of impairment of hearing acuity rests upon the results of controlled speech discrimination tests, together with tests of the average hearing threshold levels at certain specified frequencies.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2012). 

The assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

A September 2003 VA audiological evaluation diagnosed bilateral sensorineural hearing loss.  On audiometric testing, pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
AVG
RIGHT
35
40
80
90
61
LEFT
40
45
80
80
63

Speech discrimination scores on the Maryland CNC word list were 98 percent in the right ear and 92 percent in the left ear.  The Veteran stated that it was difficult to hear whenever background noise was present.  

A February 2009 VA audiological evaluation diagnosed bilateral sensorineural hearing loss.  On audiometric testing, pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
AVG
RIGHT
35
50
80
95
65
LEFT
40
55
85
85
66.25

Speech discrimination scores on the Maryland CNC word list were 88 percent in the right ear and 88 percent in the left ear.  The Veteran reported difficulty with conversation in all listening situations.  The examiner stated that the Veteran's hearing loss would have significant effects on occupation in that the Veteran may experience difficulty conversations in adverse listening conditions.  There were no effects on usual daily activities.  

A September 2012 VA audiological evaluation diagnosed bilateral sensorineural hearing loss.  On audiometric testing, pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
AVG
RIGHT
35
80
75
105
74
LEFT
45
75
85
90
74

Speech discrimination scores on the Maryland CNC word list were 68 percent in the right ear and 80 percent in the left ear.  The examiner noted that the Veteran's hearing loss impacted ordinary conditions of daily life including the ability to work.  The Veteran stated that he could not understand conversation and he did not understand a large percentage of what they were saying on television.  He did not know what people are saying in a large room unless they were looking right at him.  The examiner commented that the Veteran had a significant hearing loss in both ears.  Hearing loss of that degree caused significant difficulty hearing and understanding conversation in all listening environments.  Hearing over the telephone was difficult as was hearing sound through the television.  

In a December 2012 rating decision, a 20 percent rating was granted for bilateral hearing loss, effective September 26, 2012, the date of the VA examination showing an increase in severity of the Veteran's disability.  

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations for the period prior to September 26, 2012, the September 2003 audiometric evaluation reveals Level II hearing acuity in the right ear and Level I hearing acuity in the left ear.  The February 2009 audiometric evaluation reveals Level III hearing acuity in the right ear and the left ear, based on application of each of the reported findings to Table VI. Application of the findings from each of these audiometric evaluations to Table VII corresponds to a 0 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2012).  The Board notes that none of the pure tone thresholds recorded in either of the VA examinations shows exceptional hearing impairment, and thus 38 C.F.R. §§ 4.86(a) and 4.86(b) are not for application.  Thus, an initial compensable rating for the period prior to September 2012 is not warranted.  

In September 2012, audiometric evaluations each reveal Level VI hearing acuity in the right ear and Level V hearing acuity in the left ear, based on application of each of the reported findings to Table VI.  Application of those findings to Table VII corresponds to a 20 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2012).  The Board notes that none of the pure tone thresholds recorded in the VA examination shows exceptional hearing impairment, and thus 38 C.F.R. §§ 4.86(a) and 4.86(b) are not for application.  Therefore, the Veteran met the criteria for a 20 percent disability rating as of the September 2012 VA examination showing an increase in severity of his bilateral hearing loss.  However, no higher rating is warranted based on application of the audiometric findings when applied to the applicable Tables for rating hearing loss disabilities.

In addition to dictating objective test results, at a VA audiology examination, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final because of the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The February 2009 VA examiner stated that the Veteran's hearing loss would have significant effects on occupation in that the Veteran may experience difficulty conversations in adverse listening conditions.  The examiner further stated that there were no effects on usual daily activities.  In addition, the September 2012 examiner noted that the Veteran's hearing loss impacted ordinary conditions of daily life including the ability to work.  The Veteran stated that he could not understand conversation and he did not understand a large percentage of what they are saying on television.  He did not know what people are saying in a large room unless they were looking right at him.  The examiner commented that the Veteran had a significant hearing loss in both ears.  Hearing loss of that degree caused significant difficulty hearing and understanding conversation in all listening environments.  Hearing over the telephone was difficult as was hearing sound through the television.  The Board finds that the record contains the type of evidence regarding functional impact required.

The Board has also considered the statements made by the Veteran during his Board hearing and written statements associated with the record in which he asserted that his hearing loss disability with or without hearing aids, resulted in him not being able to communicate actively and effectively in most circumstances.  A Veteran is competent to describe symptoms of which he has first-hand knowledge.  Charles v. Principi, 16 Vet. App. 370 (2002); Washington v. Nicholson, 19 Vet. App. 362 (2005).  As the Board finds that hearing loss and its symptomatology are something that the Veteran, as a layperson, is competent to describe, his statements carry probative weight.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Falzone v. Brown, 8 Vet. App. 398 (1995).

However, the Board is bound in its decisions by VA regulations.  38 U.S.C.A. § 7104(c) (West 2002).  Rating hearing loss requires the use of the Maryland CNC speech discrimination test and the pure tone threshold average determined by an audiometry test.  The above findings when compared with the criteria for a higher rating for bilateral hearing loss show that the Veteran is properly receiving an initial 0 percent rating based on findings from the September 2003 and February 2009 audiometric testing results and that he first met the criteria for a 20 percent rating based on audiometric testing results in the September 2012 VA examination report.  The Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss, and is aware that his hearing impairment has worsened over the years.  However, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric evaluations; the Board has no discretion in the matter.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).

In addition, the Board notes that there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating.  38 C.F.R. § 3.321(b)(1) (2012); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Here, the record does not show that the Veteran has been hospitalized for his service-connected bilateral hearing loss.  There is no objective evidence showing that his condition caused marked interference with employment beyond that anticipated by the assigned rating.  The rating criteria reasonably describe the Veteran 's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Therefore, his disability picture for his bilateral hearing loss is contemplated by the rating schedule, and the assigned schedular rating is, therefore, adequate.  Thun v. Peake, 22 Vet. App. 111 (2008) (the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular rating is inadequate).

Accordingly, the Board must conclude that the criteria for an initial compensable rating for bilateral hearing loss prior to September 2012 and in excess of 20 percent thereafter, has not been met.  Therefore, there is no basis for any increased or staged rating beyond those assigned.  The Board finds that the preponderance of the evidence is against the claim for increase and the claim is denied.  38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss prior to September 26, 2012, and in excess of 20 percent thereafter, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


